Title: To James Madison from Samuel Harrison Smith, 29 July 1813
From: Smith, Samuel Harrison
To: Madison, James


Sir
July 29. 1813.
My reflections on the acceptance of the office of Commissioner of the Revenue, wch you yesterday did me the honor to propose to me, have issued in my determination, in the event of my appointment, to accept it. In intimating this purpose, I beg leave to express my deep sense of this mark of your esteem, which cannot fail to animate me in the discharge of duties that a variety of circumstances may render arduous. I am, with great respect, Your obt. humble servt
Sa. H. Smith
